Case 1:20-mc-00004-JJM Document 121 Filed 06/21/21 Page 1 of 1 PagelD #: 2019

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN RE:
DONALD W. WYATT DETENTION FACILITY 20-mc-00004
SUPPLEMENTAL STATUS REPORT (June 21, 2021)
Detainees at the Facility TOTAL: 630
(‘% capacity) 82%
USMS 519
ICE 98!
Navy, Tribal, BOP 13
Cumulative number of detainees tested and TOTAL: 10,114
vaccinated
Negative tests 9,639
Pending tests 0
Positive cases 445
Cleared/Discharged 437
Active cases 8
(ICE) 8
(non-ICE) 0
Detainee vaccinations (1% dose) 222
Detainee vaccinations (2"¢ dose) 189
Cumulative number of staff tested (as self- TOTAL: 5,940
reported by staff and through Facility-sponsored
testing of staff) and vaccinated
Negative tests 5 79F
Pending tests 0
Positive cases 143
Cleared 143
Active cases 0
Total Staff as of this Status Report 221
Staff vaccinations (1st dose) 141
Staff vaccinations (2"4 dose) 139
Respectfully Submitted,

/s/ Daniel W_ Martin
Daniel W. Martin, Warden, Donald W.

Wyatt Detention Facility

 

; In last Thursday’s Status Report, the Facility noted that it anticipated receiving an additional
48 additional ICE detainees. However, the Facility received approximately 16 additional ICE detainees
last Thursday, so this Supplemental Status Report reflects that smaller number of additions.
